 1   Brian C. Lake (AZ#020543)
 2   (admitted pro hac vice under LR IA 11-2)
     Katherine May (AZ#032335)
 3   (admitted pro hac vice under LR IA 11-2)
     PERKINS COIE LLP
 4   2901 North Central Avenue, Suite 2000
 5   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 6   Fax: 602.648.7000
 7   BLake@perkinscoie.com
     KMay@perkinscoie.com
 8   DocketPHX@perkinscoie.com
 9   David R. Koch (NV#8830)
10   Koch & Scow LLC
     11500 S. Eastern Ave., Suite 210
11   Henderson, Nevada 89052
     Telephone: 702.318.5040
12
     Fax: 702.318.5039
13   dkoch@kochscow.com
14   Attorneys for Defendants Amazon.com.NVDC LLC
     and Amazon.com, Inc.
15
16                          UNITED STATES DISTRICT COURT
17                                   DISTRICT OF NEVADA
18
19   1600 EAST NEWLANDS DRIVE, LLC, a            Case No. 3:17-cv-00566-HDM-WGC
     Nevada limited liability company,
20                                               ORDER GRANTING
                        Plaintiff,               STIPULATION FOR EXTENSION
21                                               OF TIME FOR RESPONSES AND
22            v.                                 REPLIES TO PLAINTIFFS’
                                                 MOTIONS FOR SUMMARY
23   AMAZON.COM.NVDC, LLC, a Delaware            JUDGMENT
     limited liability company f/k/a
24   AMAZON.COM.NVDC, INC.;                      (First Request)
25   AMAZON.COM, INC., a Delaware
     Corporation; and DOES I-X; and ROE
26   CORPORATIONS XI-XX, inclusive,
27                      Defendants.
28

     142211118.1
 1            Pursuant to LR IA 6-1, Plaintiff 1600 East Newlands Drive, LLC (“Plaintiff”) and
 2   Defendants Amazon.com.NVDC, LLC and Amazon.com, Inc. (“Defendants”) hereby
 3   stipulate for an extension of time to file their respective Responses and Replies to: (i)
 4   Plaintiff’s Motion for Summary Judgment on Plaintiff’s Claims, and (ii) Plaintiff’s
 5   Motion for Summary Judgment on Counterclaim of Amazon.com.NVDC, LLC
 6   (collectively, “Plaintiff’s Motions for Summary Judgment”).         Plaintiff’s Motions for
 7   Summary Judgment were both filed on November 6, 2018.                 Under the rules, the
 8   Responses to those motions are currently due on November 27, 2018, and the
 9   corresponding Replies would be due on December 11, 2018. The parties stipulate to
10   extend the time permitted for both the Responses and the Replies by one additional week
11   each. This is the first stipulation for an extension of time for filing Responses and Replies
12   to Plaintiff’s Motions for Summary Judgment.         The reason for this stipulation is to
13   provide additional time for the parties to prepare their Responses and Replies in light of
14   the length of Plaintiff’s Motions for Summary Judgment, the intervening Thanksgiving
15   holiday, and conflicting demands imposed on counsel by other clients’ matters.
16            The stipulated extension will establish new filing deadlines for the Responses and
17   Replies to Plaintiffs’ Motions for Summary Judgment as follows:
18                 • Defendants’ Responses in opposition to both of Plaintiffs’ Motions for
19                    Summary Judgment will be due on December 4, 2018; and
20                 • Plaintiff’s Replies in support of both of Plaintiffs’ Motions for Summary
21                    Judgment will be due on December 26, 2018.
22
23                                              IT IS SO ORDERED.
24
25                                              ____________________________________
                                                UNITED STATES DISTRICT JUDGE
26                                              HOWARD D. MCKIBBEN
27
                                                DATED:        November 26, 2018
                                                             __________________________
28

     142211118.1                                  -2-
 1   November 21, 2018   PERKINS COIE LLP
 2
                         By: /s/ Brian C. Lake
 3
                            Brian C. Lake
 4                          Katherine E. May
                            2901 North Central Avenue, Suite 2000
 5
                            Phoenix, Arizona 85012-2788
 6
                                David R. Koch
 7                              Koch & Scow LLC
 8                              11500 S. Eastern Ave., Suite 210
                                Henderson, Nevada 89052
 9                              Telephone: 702.318.5040
10                       Attorneys for Defendants Amazon.com.NVDC
11                       LLC and Amazon.com, Inc.

12
     November 21, 2018   McDONALD CARANO LLP
13
14
                         By: /s/ Lisa M. Wiltshire Alstead (with
15                       permission )
                             John Frankovich
16                           Jessica L. Woelfel
17                           Lisa M. Wiltshire Alstead
                             P.O. Box 2670
18                           Reno, NV 89505
19
                         Attorneys for Plaintiff 1600 East Newlands
20                       Drive, LLC
21
22
23
24
25
26
27
28

     142211118.1          -3-
 1                             CERTIFICATE OF SERVICE
 2                 I hereby certify that on November 21, 2018, I electronically
 3   transmitted the attached documents to the Clerk’s Office using the CM/ECF System
 4   for filing and to the following ECF registrants:
 5                 jfrankovich@mcdonaldcarano.com
 6                 jwoelfel@mcdonaldcarano.com
 7                 lalstead@mcdonaldcarano.com
 8                 dkoch@kochscow.com
 9
10                                          /s/ Susana M. Frietz
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     142211118.1                              -4-
